
	
		II
		111th CONGRESS
		1st Session
		S. 519
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Harkin (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Insecticide, Fungicide, and
		  Rodenticide Act to implement pesticide-related obligations of the United States
		  under the international conventions or protocols known as the PIC Convention,
		  the POPs Convention, and the LRTAP POPs Protocol.
	
	
		1.Short titleThis Act may be cited as the
			 POPs, LRTAP POPs, and PIC
			 Implementation Act of 2009.
		2.DefinitionsSection 2 of the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136) is amended by adding at the end the
			 following:
			
				(pp)ConferenceThe
				term Conference means the Conference of the Parties established by
				paragraph 1 of Article 19 of the POPs Convention.
				(qq)Conference
				listing decisionThe term Conference listing
				decision means a decision by the Conference to approve an amendment to
				list a pesticide in Annex A or B to the POPs Convention.
				(rr)Designated
				national authorityThe term designated national
				authority means 1 or more authorities that a government has designated
				in a notification to the Secretariat of the PIC Convention in accordance with
				Article 4 of the PIC Convention.
				(ss)Executive
				bodyThe term Executive Body means the Executive
				Body established by Article 10 of the LRTAP Convention.
				(tt)Executive body
				decision 1998/2The term Executive Body Decision
				1998/2 means the decision of the Executive Body titled Executive
				Body Decision 1998/2 on Information to Be Submitted and the Procedure for
				Adding Substances to Annexes I, II, or III to the Protocol on Persistent
				Organic Pollutants and any other Executive Body decision done pursuant
				to Article 14 of the LRTAP POPs Protocol.
				(uu)LRTAP
				conventionThe term LRTAP Convention means the
				Convention on Long-Range Transboundary Air Pollution, done at Geneva on
				November 13, 1979 (TIAS 10541), and any subsequent amendments to which the
				United States is a party.
				(vv)LRTAP POPs
				pesticideThe term LRTAP POPs pesticide
				means—
					(1)aldrin;
					(2)chlordane;
					(3)chlordecone;
					(4)dichlorodiphenyltrichloroethane
				(DDT);
					(5)dieldrin;
					(6)endrin;
					(7)hexachlorocyclohexane
				(HCH);
					(8)heptachlor;
					(9)hexachlorobenzene;
					(10)hexabromobiphenyl;
					(11)mirex;
					(12)polychlorinated
				biphenyls (PCBs);
					(13)toxaphene;
				and
					(14)any other
				pesticide—
						(A)that is listed on
				Annex I or II of the LRTAP POPs Protocol;
						(B)that has no
				existing United States registrations that would prevent the United States from
				complying with its obligations under the LRTAP POPs Protocol if the United
				States were to become a party to the LRTAP POPs Protocol for that pesticide;
				and
						(C)for which an
				amendment listing the pesticide on Annex I or II of the LRTAP POPs Protocol has
				entered into force for the United States.
						(ww)LRTAP POPs
				protocolThe term LRTAP POPs Protocol means the
				Protocol on Persistent Organic Pollutants to the LRTAP Convention, done at
				Aarhus on June 24, 1998, and any subsequent amendment to which the United
				States is a party.
				(xx)PIC
				conventionThe term PIC Convention means the
				Rotterdam Convention on the Prior Informed Consent Procedure for Certain
				Hazardous Chemicals and Pesticides in International Trade, done at Rotterdam on
				September 10, 1998, and any subsequent amendment to which the United States is
				a party.
				(yy)POPs
				conventionThe term POPs Convention means the
				Stockholm Convention on Persistent Organic Pollutants, done at Stockholm on May
				22, 2001, and any subsequent amendment to which the United States is a
				party.
				(zz)POPs
				pesticideThe term POPs pesticide means—
					(1)aldrin;
					(2)chlordane;
					(3)dichlorodiphenyltrichloroethane
				(DDT);
					(4)dieldrin;
					(5)endrin;
					(6)heptachlor;
					(7)hexachlorobenzene;
					(8)mirex;
					(9)polychlorinated
				biphenyls (PCBs);
					(10)toxaphene;
				and
					(11)any other
				pesticide—
						(A)that is listed on
				Annex A or B of the POPs Convention;
						(B)that has no
				existing United States registrations that would prevent the United States from
				complying with its obligations under the POPs Convention if the United States
				were to become a party to the POPs Convention for that pesticide; and
						(C)for which an
				amendment listing the pesticide on Annex A or B of the POPs Convention has
				entered into force for the United States.
						(aaa)POPs review
				committeeThe term POPs Review Committee means the
				Persistent Organic Pollutants Review Committee established under paragraph 6 of
				Article 19 of the POPs
				Convention.
				.
		3.POPs Convention,
			 LRTAP POPs Protocol, and PIC ConventionSection 17 of the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136o) is amended—
			(1)in the section
			 heading, by striking imports and
			 exports. and inserting imports, exports, and international
			 conventions.;
			(2)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking this Act— and inserting
			 this Act, if—;
				(B)in paragraph
			 (1)—
					(i)by
			 striking when and inserting the pesticide or device or
			 active ingredient used in producing a pesticide is; and
					(ii)by
			 striking and after the semicolon; and
					(C)by striking
			 paragraph (2) and all that follows and inserting the following:
					
						(2)in the case of
				any pesticide other than a pesticide registered under section 3 or sold under
				section 6(a)(1), the foreign purchaser has, prior to export, signed a statement
				acknowledging that the purchaser understands that the pesticide is not
				registered for use in the United States and cannot be sold in the United States
				under this Act; and
						(3)the export is in
				compliance with all of the applicable provisions of this section.
						A copy of
				the statement under paragraph (2) shall be transmitted to an appropriate
				official of the government of the importing
				country.;
				(3)in subsection
			 (c)—
				(A)by redesignating
			 the first through fourth sentences as paragraphs (1) through (4), respectively;
			 and
				(B)by adding at the
			 end the following:
					
						(5)Prohibited
				importsNothing in this subsection permits the importation of any
				POPs pesticide or LRTAP POPs pesticide that otherwise is prohibited under
				subsection
				(e).
						;
				(4)in the subsection
			 heading of subsection (d), by inserting Generally after Efforts; and
			(5)by striking
			 subsection (e) and inserting the following:
				
					(e)Pops
				convention, lrtap pops protocol, and pic convention
						(1)In
				generalThe Administrator shall, in cooperation with the
				Department of State and any other appropriate Federal agency, participate in
				technical cooperation and capacity building activities designed to support
				implementation of the POPs Convention, the LRTAP POPs Protocol, and the PIC
				Convention.
						(2)ProhibitionsNo
				person may sell, distribute, use, produce, or dispose of a POPs pesticide or
				LRTAP POPs pesticide in a manner inconsistent with obligations of the United
				States under the POPs Convention or LRTAP POPs Protocol.
						(3)Notice and
				report after decision that screening criteria are met under pops convention or
				after risk profile submitted under lrtap pops protocol
							(A)ApplicabilityThis
				paragraph applies if—
								(i)the POPs Review
				Committee or Conference decides—
									(I)under paragraph
				4(a) of Article 8 of the POPs Convention, that a proposal for listing a
				pesticide in Annex A, B, or C to the POPs Convention fulfills the screening
				criteria specified in Annex D to the POPs Convention; or
									(II)under paragraph
				5 of Article 8 of the POPs Convention, that such a proposal shall proceed;
				or
									(ii)a party to the
				LRTAP POPs Protocol submits to the Executive Body a risk profile in support of
				a proposal to list a pesticide in Annex I, II, or III to the LRTAP POPs
				Protocol.
								(B)NoticeNot
				later than 45 days after the date of the POPs Review Committee or Conference
				decision on a proposal or the submission of a risk profile in support of a
				proposal under the LRTAP POPs Protocol described in clause (i) or (ii) of
				subparagraph (A), respectively, the Administrator shall—
								(i)publish in the
				Federal Register a notice of the proposal; and
								(ii)provide
				opportunity for comment on the proposal.
								(C)Required
				elements of noticeA notice under subparagraph (B) shall—
								(i)identify the
				pesticide that is the subject of the proposal;
								(ii)include a
				summary of the process under the POPs Convention or the LRTAP POPs Protocol for
				the submission of a proposal and listing of a pesticide that is the subject of
				a proposal (including criteria applied in that process);
								(iii)include—
									(I)a summary of the
				POPs Review Committee or Conference decision and the basis for the decision;
				or
									(II)a summary of the
				risk profile that a party to the LRTAP POPs Protocol submitted to the Executive
				Body;
									(iv)request
				information relevant to and comment on—
									(I)in the case of a
				pesticide proposed for listing in an Annex to the POPs Convention, the
				information requirements and screening criteria elements covered under Annex D
				to the POPs Convention; or
									(II)in the case of a
				pesticide proposed for listing in an Annex to the LRTAP POPs Protocol, the
				information referenced in paragraph 6(a) of Article 14 of the LRTAP POPs
				Protocol;
									(v)request
				information described in subparagraph (D);
								(vi)include any
				other information that the Administrator considers to be relevant to the
				proposal;
								(vii)request
				information and comment on—
									(I)information
				relevant to the risk profile of the POPs Review Committee covered under Annex E
				to the POPs Convention; and
									(II)information
				relevant to any technical review conducted under paragraph 2 of Executive Body
				Decision 1998/2; and
									(viii)include a
				statement that any information submitted may be part of the record of any
				cancellation proceeding related to the pesticide that the Administrator may
				undertake under section 6.
								(D)Provision of
				information
								(i)Provision of
				information under pops conventionNot later than 60 days after
				the date of publication of the notice under subparagraph (B) regarding a
				proposal to list a pesticide on an Annex to the POPs Convention, or not later
				than a later date as determined by the Administrator, any interested person may
				provide to the Administrator information or comment on—
									(I)the annual
				quantity of the pesticide manufactured and the 1 or more locations of the
				manufacture;
									(II)the uses of the
				pesticide;
									(III)the approximate
				annual quantity of the pesticide that is released into the environment;
				and
									(IV)other
				information or monitoring data relating to the pesticide that is consistent
				with the information specified in paragraph 1 of Annex D, and subsections (b)
				through (e) of Annex E, to the POPs Convention.
									(ii)Provision of
				information under lrtap pops protocolNot later than 60 days
				after the date of publication of the notice under subparagraph (B) regarding a
				proposal to list a pesticide on an Annex of the LRTAP POPs Protocol, or not
				later than a later date as determined by the Administrator, any interested
				person may provide to the Administrator information on—
									(I)the potential for
				long-range transboundary atmospheric transport of the pesticide;
									(II)the toxicity of
				the pesticide;
									(III)the persistence
				of the pesticide, including biotic degradation process and rates of degradation
				products;
									(IV)the
				bioaccumulation of the pesticide, including bioavailability;
									(V)the annual
				quantity of the pesticide manufactured and the 1 or more locations of the
				manufacture;
									(VI)the uses of the
				pesticide;
									(VII)the approximate
				annual quantity of the pesticide released into the environment;
									(VIII)environmental
				monitoring data relating to the pesticide (in areas distant from
				sources);
									(IX)information
				on—
										(aa)alternatives to
				the uses of the pesticide and the efficacy of each alternative; and
										(bb)known adverse
				environmental or human health effects associated with each alternative;
										(X)information
				on—
										(aa)process changes,
				control technologies, operating practices, and other pollution prevention
				techniques that can be used to reduce the emissions of the pesticide;
				and
										(bb)the
				applicability and effectiveness of each technique describe in item (aa);
				and
										(XI)information on
				nonmonetary costs and benefits and the quantifiable costs and benefits
				associated with the use of each alternative described in subclause (IX) or
				technique described in subclause (X)(aa).
									(E)Report by the
				administratorNot later than 240 days after the date of
				publication of a notice under subparagraph (B), based on information received
				under this paragraph and any other relevant information available to the
				Administrator, the Administrator, after consulting with the Secretary of
				Agriculture or, for public health pesticides, with the Secretary of Health and
				Human Services, shall issue for public comment and peer review a report that
				contains, at a minimum—
								(i)information on
				the production and uses in the United States of the pesticide; and
								(ii)a review of the
				benefits and risks in the United States and internationally associated with the
				production and uses in the United States and internationally of the
				pesticide.
								(4)Notice and
				report after decision that global action warranted under pops convention or
				that further consideration of pesticides warranted under lrtap pops
				protocol
							(A)ApplicabilityThis
				paragraph applies if—
								(i)the POPs Review
				Committee decides, under paragraph 7(a) of Article 8 of the POPs Convention,
				that global action is warranted with respect to a pesticide that is the subject
				of a proposal, or the Conference decides, under paragraph 8 of that Article,
				that the proposal shall proceed; or
								(ii)the Executive
				Body determines pursuant to paragraph 2 of Executive Body Decision 1998/2 that
				further consideration of a pesticide is warranted and therefore requires 1 or
				more technical reviews of a proposal.
								(B)NoticeNot
				later than 45 days after the date of the decision or determination under
				subparagraph (A), the Administrator shall—
								(i)publish in the
				Federal Register a notice of the decision or determination; and
								(ii)provide an
				opportunity for comment on the decision or determination.
								(C)Required
				elements of noticeA notice under subparagraph (B) shall—
								(i)identify the
				pesticide that is the subject of the proposal;
								(ii)include a
				summary of—
									(I)the POPs Review
				Committee or Conference decision and the basis for the decision; or
									(II)the Executive
				Body determination and the basis for the determination;
									(iii)request
				information and comment—
									(I)in the case of a
				pesticide proposed for addition to an Annex of the POPs Convention, on
				socioeconomic considerations covered under Annex F of the POPs Convention,
				including on the technical feasibility and costs and benefits of the range of
				possible prohibitions described pursuant to clause (vi);
									(II)in the case of a
				pesticide proposed for listing on an Annex to the LRTAP POPs Protocol,
				on—
										(aa)any additional
				measures not described pursuant to clause (vi) that may exist to reduce the
				risks of adverse health effects on human health or the environment that result
				from the long-range transboundary atmospheric transport of the
				pesticide;
										(bb)the technical
				feasibility of any of the additional measures or the measures described
				pursuant to clause (vi); and
										(cc)the associated
				costs and benefits of the additional measures and the measures described
				pursuant to clause (vi);
										(iv)request
				information on any current or anticipated production or use of the pesticide
				that is the subject of the proposal for which the United States may wish
				to—
									(I)seek an exemption
				or acceptable purpose under the POPs Convention; or
									(II)allow a
				restricted use or condition under the LRTAP POPs Protocol;
									(v)request
				information described in subparagraph (D);
								(vi)outline a broad
				range of possible actions that the United States could take to address any
				risks that the pesticide may pose;
								(vii)specify what
				changes, if any, to registrations of or tolerances for the pesticide have been
				made since the date of publication of the notice under paragraph (3);
				and
								(viii)include a
				statement that any information submitted may be included as part of the record
				of any cancellation proceeding related to the pesticide that the Administrator
				may undertake under section 6.
								(D)Provision of
				informationNot later than 60 days after the date of publication
				of the notice under subparagraph (B), or not later than a later date as
				determined by the Administrator, any interested person may provide to the
				Administrator—
								(i)consistent with
				the information needs described in Annex F to the POPs Convention, any
				information that the person believes is relevant to—
									(I)a risk management
				evaluation carried out under paragraph 7 of Article 8 of the POPs Convention;
				or
									(II)a decision by
				the Conference under paragraph 9 of Article 8 of the POPs Convention;
									(ii)consistent with
				the information needs for the technical review described in paragraph 2 of
				Executive Body Decision 1998/2, any information the person believes is relevant
				to the technical review or to an Executive Body decision made under paragraph 3
				of Article 14 of the LRTAP POPs Protocol;
								(iii)any information
				that the person believes is relevant to an action under this subsection;
				and
								(iv)information on
				any article in use that consists of, contains, or is contaminated with the
				pesticide.
								(E)Report by
				administratorNot later than 240 days after the date of
				publication of the notice under subparagraph (B), based on information received
				under this paragraph and any other information available to the Administrator,
				the Administrator, after consultation with the Secretary of Agriculture or, for
				public health pesticides, with the Secretary of Health and Human Services,
				shall issue a report for public comment and peer review that includes, at a
				minimum, information relating to the costs and benefits of the prohibitions or
				restrictions described in response to subparagraph (C)(vi) that could be placed
				on the sale, distribution, production, use, or disposal of the pesticide
				(including the possible consequences of using alternative products or
				processes).
							(5)Notice after
				recommendation that conference consider listing or after completion of
				technical review
							(A)ApplicabilityThis
				paragraph applies—
								(i)if the POPs
				Review Committee recommends, under paragraph 9 of Article 8 of the POPs
				Convention, that the Conference consider making a Conference listing decision
				with respect to the pesticide in accordance with the proposal; or
								(ii)after completion
				of a technical review of a proposal to list a pesticide on an Annex to the
				LRTAP POPs Protocol.
								(B)NoticeNot
				later than 45 days after the date of the POPs Review Committee recommendation
				or completion of a technical review described in clause (i) or (ii) of
				subparagraph (A), respectively, the Administrator shall—
								(i)publish in the
				Federal Register a notice of the recommendation or completion of the technical
				review; and
								(ii)provide
				opportunity for comment on the recommendation or the technical review.
								(C)Required
				elements of noticeA notice under subparagraph (B) shall—
								(i)include a summary
				of the POPs Review Committee recommendation and the basis for the
				recommendation or a summary of the technical review;
								(ii)summarize any
				control measures for the pesticide that are—
									(I)identified by the
				POPs Review Committee; or
									(II)covered by the
				technical review; and
									(iii)include a
				statement that any information submitted may be included as part of the record
				of any cancellation proceeding related to the pesticide that the Administrator
				may undertake under section 6.
								(6)Consideration
				of information in cancellation of registrationIn a cancellation
				proceeding under section 6 for a pesticide listed on Annex A or B of the POPs
				Convention or Annex I or II of the LRTAP POPs Protocol, the Administrator may
				consider—
							(A)the record
				compiled under paragraphs (3), (4), and (5);
							(B)information
				related to domestic sale, distribution, production, export, and use of the
				pesticide;
							(C)information
				related to national and international consequences that are likely to arise as
				a result of domestic regulatory actions (including the possible consequences of
				using alternative products or processes);
							(D)for pesticides
				listed on Annex A or B of the POPs Convention—
								(i)the POPs Review
				Committee recommendation under paragraph 9 of Article 8 of the POPs
				Convention;
								(ii)the Conference
				listing decision; and
								(iii)information
				that the United States submits to the POPs Review Committee or to the
				Conference pursuant to Article 8 of the POPs Convention;
								(E)for pesticides
				listed on Annex I or II of the LRTAP POPs Protocol—
								(i)any technical
				review conducted pursuant to paragraph 2 of Executive Body Decision
				1998/2;
								(ii)the LRTAP POPs
				Protocol listing decision; and
								(iii)information
				that the United States submitted to the Executive Body, or a subsidiary of the
				Executive Body, in relation to a technical review or listing decision;
				and
								(F)scientific
				information included in or used to develop or support the items listed in
				subparagraphs (A) through (E).
							(7)No effect on
				other provisions
							(A)In
				generalNothing in this subsection authorizes any sale,
				distribution, use, production, or disposal of any POPs pesticide or LRTAP POPs
				pesticide that is prohibited under any other provision of law.
							(B)Action by the
				administratorExcept to the extent necessary to comply with the
				PIC Convention, the POPs Convention, or the LRTAP POPs Protocol, nothing in
				this subsection interferes with or is a prerequisite to the Administrator
				taking any action authorized under this Act.
							(8)Requirements
				for exportsIn the case of a pesticide or active ingredient used
				in producing a pesticide identified by the Administrator as listed on Annex III
				of the PIC Convention in a notice issued under paragraph (11)(C), any person
				that distributes in commerce the pesticide or active ingredient used in
				producing a pesticide for export shall comply with any export conditions or
				restrictions identified by the Administrator in the notice.
						(9)Pre-export
				notices
							(A)In
				general
								(i)RequirementIn
				the case of—
									(I)a pesticide or
				active ingredient used in producing a pesticide that the Administrator
				determines to be banned or severely restricted under paragraph (11)(A);
									(II)a pesticide or
				active ingredient used in producing a pesticide identified by the Administrator
				in a notice issued under paragraph (11)(C); or
									(III)a POPs
				pesticide the export of which is not prohibited under paragraph (2);
									the exporter
				of the pesticide or active ingredient used in producing the pesticide shall
				provide to the Administrator notice of the intent of the exporter to export the
				pesticide.(ii)Timing of
				notice for banned or severely restricted pesticides or active ingredients used
				in producing pesticides
									(I)First
				exportIn the case of a first export of a pesticide or active
				ingredient described in paragraph (11)(A) that an exporter makes from the
				territory of the United States to each importing foreign state after the
				Administrator issues a notice under paragraph (11)(A), the exporter shall
				provide the notice so that the Administrator receives the notice not earlier
				than 45 nor later than 15 calendar days before the date of export.
									(II)Subsequent
				exportsIn the case of subsequent exports of a pesticide or
				active ingredient described in paragraph (11)(A) to the importing foreign state
				in calendar years subsequent to the notification provided under subclause (I),
				the exporter shall provide the notice so that the Administrator receives the
				notice not earlier than 45 nor later than 15 calendar days before the date of
				the first export in each calendar year.
									(iii)Timing of
				pre-export notice for pesticides listed on annex iii of pic convention
									(I)First
				exportIn the case of a first export of a pesticide listed in
				Annex III to the PIC Convention that an exporter makes from the territory of
				the United States to each importing foreign state after the Administrator
				notifies the public under paragraph (11)(C), the exporter shall provide the
				notice so that the Administrator receives the notice not earlier than 45 nor
				later than 15 calendar days before the date of export.
									(II)Subsequent
				exportsIn the case of subsequent exports of a pesticide listed
				in Annex III to the PIC Convention by the exporter to the importing foreign
				state in calendar years subsequent to the notification provided under subclause
				(I), the exporter shall provide the notice so that the Administrator receives
				the notice not earlier than 45 nor later than 15 calendar days before the date
				of the first such subsequent export in each calendar year.
									(III)Changed
				circumstances meriting new noticeIf conditions or restrictions
				imposed by the importing foreign state change and the Administrator notifies
				the public of the change under paragraph (11)(C), or if an earlier pre-export
				notice no longer applies, the exporter shall provide the notice so that the
				Administrator receives the notice not earlier than 45 nor later than 15
				calendar days before the date of export.
									(iv)Timing of
				pre-export notice for pesticides the export of which is not prohibited
									(I)First export of
				the calendar yearIn the case of the first export of a pesticide
				not prohibited from being exported under paragraph (2) that an exporter makes
				from the territory of the United States to each importing foreign state, the
				exporter shall provide the notice so that the Administrator receives the notice
				not earlier than 45 nor later than 15 calendar days before the date of the
				first export.
									(II)Subsequent
				exportsIn the case of subsequent exports of a pesticide not
				prohibited from being exported under paragraph (2) that an exporter makes from
				the territory of the United States to each importing foreign state by the
				exporter to the importing foreign state in calendar years subsequent to the
				notification provided under subclause (I) to the importing foreign state, the
				exporter shall provide the notice so that the Administrator receives the notice
				not earlier than 45 nor later than 15 calendar days before the date of the
				first such subsequent export in each calendar year.
									(III)Changed
				circumstances meriting new noticeIf the information provided in
				an earlier pre-export notice is no longer accurate, the exporter shall provide
				the notice so that the Administrator receives the notice not earlier than 45
				nor later than 15 calendar days before the date of export.
									(B)Alternate time
				frame for notices
								(i)Discretionary
				alternate time framesNotwithstanding clauses (ii), (iii), and
				(iv) of subparagraph (A), the Administrator may set an alternate time frame for
				receipt of notices if the Administrator determines that such alternate time
				frame is appropriate and that the Administrator is able, within such alternate
				time frame, to administer notice activities in accordance with the PIC
				Convention and comply with the POPs Convention.
								(ii)Mandatory
				review of statutory time frames and processes
									(I)In
				generalNot later than 18 months of entry into force for the
				United States of the PIC Convention and not later than 18 months of entry into
				force for the United States of the POPs Convention, the Administrator shall
				review the statutory time frames for receipt of pre-export notices and the
				processing of the notices by the Administrator.
									(II)Consideration
				of appropriateness of amendmentsIn review of the time frames and
				processes, the Administrator, with the concurrence of the Secretary of State,
				shall consider whether amendments to the time frames and modifications to the
				processes would be appropriate to administer notice activities in accordance
				with the PIC Convention and to comply with the POPs Convention.
									(C)Content of
				pre-export notices
								(i)Notices for
				banned or severely restricted pesticides or active ingredient used in producing
				pesticidesA notice under subparagraph (A)(ii) shall
				include—
									(I)the name and
				address of the exporter;
									(II)the name and
				address of the appropriate designated national authority of the United
				States;
									(III)the name and
				address of the appropriate designated national authority of the importing
				foreign state, if available;
									(IV)the name and
				address of the importer;
									(V)the name of the
				pesticide or active ingredient used in producing the pesticide for which the
				notice is required;
									(VI)the expected
				date of export;
									(VII)information
				relating to the foreseen uses of the pesticide or active ingredient used in
				producing a pesticide, if known, in the importing foreign state;
									(VIII)information on
				precautionary measures to reduce exposure to, and emission of, the pesticide or
				active ingredient used in producing a pesticide;
									(IX)information
				relating to the concentration of the pesticide or active ingredient used in
				producing a pesticide; and
									(X)any other
				information specified in Annex V to the PIC Convention.
									(ii)Notices for
				pesticides listed on annex iii of the pic conventionA notice
				under subparagraph (A)(iii) shall include—
									(I)all of the
				information required to be included under clause (i);
									(II)any information
				relating to export conditions or restrictions identified by the Administrator
				in the notice issued under paragraph (11)(C) with respect to the
				pesticide;
									(III)a general
				description of the manner in which the export complies with those conditions;
				and
									(IV)any other
				information that the Administrator determines by order published in the Federal
				Register to be necessary for effective enforcement of the export conditions or
				restrictions applicable to the pesticide.
									(iii)Notices for
				pesticides the export of which is not prohibitedA notice
				submitted to the Administrator under subparagraph (A)(iv) shall include—
									(I)the name and
				address of the exporter;
									(II)the name and
				address of the importer;
									(III)a specification
				of the identity of the POPs pesticide;
									(IV)a general
				description of how the export complies with the provisions related to export in
				paragraph 2 of Article 3, or other applicable provisions, of the POPs
				Convention; and
									(V)such other
				information as the Administrator determines by order published in the Federal
				Register to be necessary for enforcement of the export-related obligations of
				the POPs Convention applicable to the pesticide.
									(D)Pre-export
				notices accompanying each exportAn exporter shall ensure that a
				copy of the most recent applicable pre-export notice accompanies each shipment
				for export and is available for inspection on export for—
								(i)any pesticide or
				active ingredient used in producing a pesticide that the Administrator has
				identified under paragraph (11)(C) as being listed on Annex III of the PIC
				Convention; or
								(ii)any POPs
				pesticide that is exported.
								(E)Retention of
				pre-export notices
								(i)In
				generalAn exporter required to provide a notice under clauses
				(iii) and (iv) of subparagraph (A) shall comply with sections 7 and 8 and any
				regulations promulgated under those sections with regard to maintenance of the
				notice and other documents used to generate the notice and with regard to their
				availability for inspection and copying.
								(ii)Time period
				for retentionNotwithstanding clause (i), an exporter required to
				provide a notice under clauses (iii) and (iv) of subparagraph (A) shall
				maintain a copy of the notice and other documents used to generate the notice
				for a period of not less than 3 years beginning on the date on which the notice
				is provided.
								(10)Labeling
				requirements
							(A)In
				generalIn the case of any pesticide or active ingredient used in
				producing a pesticide that is the subject of a notice issued under subparagraph
				(A) or (C) of paragraph (11) and that is sold, distributed, or produced, the
				pesticide or active ingredient used in producing a pesticide, shall, in
				accordance with the PIC Convention—
								(i)bear labeling
				information relating to risks or hazards to human health or the environment;
				and
								(ii)be accompanied
				by shipping documents that include any relevant safety data sheets on the
				pesticide.
								(B)Custom
				codesA pesticide or active ingredient used in producing a
				pesticide that is the subject of a notice issued under paragraph (11)(C) and
				that is distributed or sold for export shall be accompanied by shipping
				documents that bear, at a minimum, any appropriate harmonized system customs
				codes assigned by the World Customs Organization.
							(11)Notice
				requirements and exemption
							(A)Determination
				whether pesticides are banned or severely restricted
								(i)In
				generalThe Administrator, with the concurrence of the Secretary
				of State, shall determine whether a pesticide or active ingredient used in
				producing a pesticide is banned or severely restricted within the United States
				(as those terms are defined by the PIC Convention).
								(ii)Notice of
				determinationsNotwithstanding any other provision of law, the
				Administrator shall issue to the Secretariat of the PIC Convention and the
				public a notice of each determination under clause (i) that includes—
									(I)in the case of a
				notice to the Secretariat of the PIC Convention, the information specified in
				Annex I to the PIC Convention; and
									(II)in the case of a
				notice to the public, at a minimum, a summary of that information.
									(B)Notice to
				foreign countries
								(i)In
				generalNotwithstanding any other provision of law, on receipt of
				a notice of intent to export under paragraph (9)(A)(ii), the Administrator
				shall provide a copy of the notice to the designated national authority of the
				importing foreign state.
								(ii)Nonidentified
				designated national authorityIn a case in which a designated
				national authority has not been identified, the Administrator shall provide the
				notice of intent to export to any other appropriate official of the importing
				foreign state, as identified by the Administrator.
								(C)Notice to
				public
								(i)In
				generalThe Administrator, with the concurrence of the Secretary
				of State, shall issue a notice to inform the public of—
									(I)any pesticide
				that is listed on Annex III to the PIC Convention; and
									(II)any condition or
				restriction of an importing foreign state that is applicable to the import, in
				accordance with the PIC Convention, of the pesticide.
									(ii)TimingA
				notice required under clause (i) shall be issued not later than 90 days after,
				and any conditions or restrictions described in clause (i)(II) shall take
				effect not later than 180 days after, the date of receipt of a notice from the
				Secretariat of the PIC Convention who—
									(I)transmits import
				decisions of the parties to the PIC Convention; or
									(II)provides notice
				of the failure of the parties to provide import decisions.
									(iii)Treatment of
				conditions and restrictionsA condition or restriction identified
				by a notice required under clause (i) shall be considered to be an export
				condition or restriction for the purpose of paragraph (8).
								(D)Notice of
				exemptionThe Administrator may issue a notice exempting any
				pesticide or active ingredient used in producing a pesticide from the
				requirements of paragraphs (8) through (10) if the Administrator determines,
				with the concurrence of the Secretary of State, that the exemption would be
				consistent with the PIC Convention or POPs Convention.
							(12)Harmonization
				of pops convention and lrtap pops protocol
							(A)In
				generalIf a pesticide is both a POPs pesticide and a LRTAP POPs
				pesticide, in the case of a conflict between a provision of this subsection
				applicable to a POPs pesticide and a provision of this subsection applicable to
				a LRTAP POPs pesticide, the more stringent provision shall apply, as determined
				by the Administrator, with the concurrence of the Secretary of State.
							(B)ApplicationIn
				the case of a pesticide described in subparagraph (A), this paragraph shall be
				applied in such a manner as to ensure that the United States is in compliance
				with its obligations under the POPs Convention and the LRTAP POPs Protocol with
				respect to the pesticide.
							(13)Harmonization
				of pops convention and pic convention
							(A)In
				generalIf the export of a pesticide is addressed or restricted
				under paragraphs (2) through (6) and paragraphs (8) through (11), all of those
				paragraphs shall apply to the pesticide.
							(B)ConflictIn
				the case of a conflict between paragraphs (2) through (6) and paragraphs (8)
				through (11) with respect to a pesticide, the more stringent provision shall
				apply.
							(C)ApplicationWith
				respect to a pesticide, paragraphs (2) through (11) shall be applied in manner
				as to ensure that the United States is in compliance with its obligations under
				both the POPs Convention and the PIC Convention with respect to the
				pesticide.
							(f)Regulations
						(1)In
				generalThe Administrator may promulgate such regulations as the
				Administrator determines, with the concurrence of the Secretary of State and
				after providing notice to any other interested Federal agency, to be
				necessary—
							(A)to implement this
				section;
							(B)to allow the
				pre-export notice requirement under this section and any pre-export notice
				requirement in other provisions of this Act or in any other Federal law to be
				satisfied by a single notice; and
							(C)to ensure
				compliance with the PIC Convention, the POPs Convention, and the LRTAP POPs
				Protocol.
							(2)Importation of
				pesticides and devicesThe Secretary of the Treasury, in
				consultation with the Administrator, shall promulgate regulations for the
				enforcement of subsection
				(c).
						.
			4.Conforming
			 amendments
			(a)Section 3(b) of
			 the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136a(b)) is amended in the matter
			 preceding paragraph (1) by striking A pesticide and inserting
			 Except as provided in section 17, a pesticide.
			(b)Section 12(a)(2)
			 of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136j(a)(2)) is amended—
				(1)in subparagraph
			 (R), by striking or after the semicolon;
				(2)in subparagraph
			 (S), by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(T)to violate
				section 17 (including any regulation promulgated under that
				section).
						.
				(c)Section 17(c) of
			 the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136o(c)) (as amended by section 3(3)) is
			 amended—
				(1)in paragraph (1),
			 by inserting In
			 general.— before The Secretary;
				(2)in paragraph (2),
			 by inserting Refusal and
			 destruction.— before If it
			 appears;
				(3)in paragraph (3),
			 by inserting Delivery and
			 forfeiture.— before The Secretary of the
			 Treasury may; and
				(4)in paragraph (4),
			 by insertingCharges.— before All
			 charges.
				5.Conforming
			 amendments to FIFRA table of contents
			The table of contents in section 1(b) of
			 the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. prec. 121) is amended—
				(1)in the items
			 relating to section 2, by adding at the end the following:
					
						
							(hh) Nitrogen stabilizer.
							(jj) Maintenance applicator.
							(kk) Service technician.
							(ll) Minor use.
							(mm) Antimicrobial pesticide.
							(nn) Public health pesticide.
							(oo) Vector.
							(pp) Conference.
							(qq) Conference listing
				decision.
							(rr) Designated national
				authority.
							(ss) Executive Body.
							(tt) Executive Body decision
				1998/2.
							(uu) LRTAP Convention.
							(vv) LRTAP POPs pesticide.
							(ww) LRTAP POPs Protocol.
							(xx) PIP Convention.
							(yy) POPs Convention.
							(zz) POPs pesticide.
							(aaa) POPs Review
				Committee.
						
						;
				and(2)by striking the
			 items relating to section 17 and inserting the following:
					
						
							Sec. 17. Imports, exports, and
				international conventions.
							(a) Pesticides and devices
				intended for export.
							(b) Cancellation notices
				furnished to foreign governments.
							(c) Importation of pesticides
				and devices.
							(1) In general.
							(2) Refusal and destruction.
				
							(3) Delivery and
				forfeiture.
							(4) Charges.
							(5) Prohibited
				imports.
							(d) Cooperation in
				international efforts generally.
							(e) POPs Convention, LRTAP POPs
				Protocol, and PIC Convention.
							(1) In general.
							(2)
				Prohibitions.
							(3) Notice and report after
				decision that screening criteria are met under POPs Convention or after risk
				profile submitted under LRTAP POPs Protocol. 
							(4) Notice and report after
				decision that global action warranted under POPs Convention or that further
				consideration of pesticides warranted under LRTAP POPs Protocol. 
							(5) Notice after
				recommendation that Conference consider listing or after completion of
				technical review.
							(6) Consideration of
				information in cancellation of registration.
							(7) No effect on other
				provisions. 
							(8) Requirements for
				exports. 
							(9) Pre-export notices.
				
							(10) Labeling
				requirements.
							(11) Notice requirements and
				exemption.
							(12) Harmonization of POPs
				Convention and LRTAP POPs Protocol.
							(13) Harmonization of POPs
				Convention and PIC Convention.
							(f) Regulations.
							(1) In general. 
							(2) Importation of
				pesticides and
				devices.
						
						.
				
